Exhibit 99(b) Oncor Electric Delivery Transition Bond Company LLC Statement of Collection Account Balances as of September 30, 2007 The balances in the sub-accounts on deposit with the trustee as of September 30, 2007 were: Series 2003-1 Series 2004-1 General Sub-Account $ 10,962,882.30 $ 36,631,699.88 Capital Sub-Account $ 2,509,413.91 $ 4,011,251.79 Overcollateralization Sub-Account $ 836,185.21 $ 1,002,340.34 Reserve Sub-Account $ 2,035,025.17 $ 4,674,254.29 REP Deposit Account*$9,357,211.03 *REP deposits are held in one account with a sub-ledger outlining the respective amount of each REP’s deposit attributable to each series of bonds.
